DETAILED ACTION
This Office action is in reply to correspondence filed 15 August 2022 in regard to application no. 16/907,165.  Claim 19 has been withdrawn from further consideration.  Claims 1-18 and 20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of inventive group I, claims 1-18 and 20, in the reply filed on 15 August 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 11, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. Publication No. 2021/0027083, filed 22 July 2019) in view of Aggarwal et al. (U.S. Publication No. 2020/0302016, filed 20 March 2019).

In-line citations are to Cohen.
With regard to Claim 1:
Cohen teaches: A method of improving automated structured textual content categorization accuracy, the method comprising:
providing a first ordered sequence of vectors to a first neural network, [0094; an “object classification neural network” is a “deep learning convolutional neural network”; 0096; objects are represented as “object classification feature vectors”] each vector in the first ordered sequence of vectors corresponding to… an overall structured textual content… [0126; both “images and text” may be used to represent an object; text is inherently structured] 
providing a second ordered sequence of vectors to a second neural network, [0094; an “object tag recognition network” is a “different type of neural network” and thereby must be a different neural network] each vector in the second ordered sequence of vectors corresponding to a same… overall structured textual content as a corresponding vector from the first ordered sequence of vectors, [0126; different means of detection can determine “text that represent[s] the same object, object class, and/or object base concept” in a “vector space”; 0096; working on any specific data, the Higher neural network layers” collectively form an “object classifier”] the first neural network incorporating information from neighboring vectors of the first ordered sequence of vectors into each vector in the second ordered sequence of vectors; [0043; it can examine data within a particular boundary and “beyond the approximate boundary”, which reads on neighboring] and
categorizing portions of the overall structured textual content in accordance with dimensional values of a third ordered sequence of vectors output by the second neural network, [0098; the output is an “object classification probability network”] each dimension of the vectors of the third ordered sequence of vectors corresponding to a category. [0097; “Each dimension in an object classification vector provides hidden or latent representations of features”]

Cohen does not explicitly teach using only a discrete portion of text, that the vectors of the first ordered sequence of vectors are ordered based on positioning of corresponding discrete portions of the structured textual content within the overall structured textual content, but it is known in the art.  Aggarwal teaches a system for classifying structural features of a document using machine learning. [title] A “vector sequence” is generated based on “text vector and position information”. [Claim 6] Discrete portions of text may be analyzed such as “words, phrases, sections of text” within “structural features” of a text document. [0042] Aggarwal and Cohen are analogous art as each is directed to electronic means for classifying objects using artificial intelligence.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Aggarwal with that of Cohen in order to recognize and categorize higher-order features of digital documents, as taught by Aggarwal; [0004] further, it is simply a substitution of known parts for others with predictable results, simply working on portions of text as taught by Aggarwal rather than an entire piece of text as in Cohen, and performing Aggarwal’s ordering in place of, or in addition to, the vector structuring of Cohen; the substitutions produce no new and unexpected result.

With regard to Claim 3:
The method of claim 1, wherein the vectors in the first ordered sequence of vectors comprise dimensional values representing visual features applied to the corresponding discrete portions of the structured textual content when the overall structured textual content is rendered for display.

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data, which is considered but given no patentable weight.  Further, these interpretations are imposed only “when” certain content “is rendered for display”, but claim 1 does not require rendering anything whatever for display, so the step here need never even happen.

With regard to Claim 4:
The method of claim 3, wherein the dimensional values representing the visual features comprise dimensional values set based on a font associated with the corresponding discrete portions of the structured textual content.

This claim is not patentably distinct from claim 3 as it consists entirely of nonfunctional descriptive language, disclosing at most human interpretation of data, which is considered but given no patentable weight.  Further, as the interpretation of data given in claim 3 may not occur at all, as explained above, the interpretation here also need not occur.

With regard to Claim 5:
The method of claim 3, wherein the dimensional values representing the visual features comprise dimensional values set based on an HTML element type associated with the corresponding discrete portions of the structured textual content.

This claim is not patentably distinct from claim 3 as it consists entirely of nonfunctional descriptive language, disclosing at most human interpretation of data, which is considered but given no patentable weight.  Further, as the interpretation of data given in claim 3 may not occur at all, as explained above, the interpretation here also need not occur.

With regard to Claim 6:
The method of claim 3, wherein the dimensional values representing the visual features comprise dimensional values based on a style sheet associated with the corresponding discrete portions of the structured textual content.

This claim is not patentably distinct from claim 3 as it consists entirely of nonfunctional descriptive language, disclosing at most human interpretation of data, which is considered but given no patentable weight.  Further, as the interpretation of data given in claim 3 may not occur at all, as explained above, the interpretation here also need not occur.

With regard to Claim 7:
The method of claim 3, wherein the vectors in the first ordered sequence of vectors further comprise dimensional values representing text of the corresponding discrete portions of the structured textual content.

This claim is not patentably distinct from claim 3 as it consists entirely of nonfunctional descriptive language, disclosing at most human interpretation of data, which is considered but given no patentable weight.  Further, as the interpretation of data given in claim 3 may not occur at all, as explained above, the interpretation here also need not occur.

With regard to Claim 8:
The method of claim 7, wherein the dimensional values are based on semantic meanings of the text of the corresponding discrete portions of the structured textual content.

This claim is not patentably distinct from claim 7 as it consists entirely of nonfunctional descriptive language, disclosing at most human interpretation of data, which is considered but given no patentable weight.  Further, as the interpretation of data given in claim 7 may not occur at all, as explained above, the interpretation here also need not occur.

With regard to Claim 11:
The method of claim 7, wherein the dimensional values representing the visual features applied to the corresponding discrete portions of the structured textual content when the overall structured textual content is rendered for display are assigned to different dimensions than the dimensional values representing the text of the corresponding discrete portions of the structured textual content; and
wherein further the dimensional values representing the visual features comprise dimensional values that are also set based on the text of the corresponding discrete portions of the structured textual content.

This claim is not patentably distinct from claim 7 as it consists entirely of nonfunctional descriptive language, disclosing at most human interpretation of data, which is considered but given no patentable weight.  Further, as the interpretation of data given in claim 7 may not occur at all, as explained above, the interpretation here also need not occur.

With regard to Claim 12:
The method of claim 3, wherein the vectors in the first ordered sequence of vectors further comprise dimensional values representing a visual positioning of the corresponding discrete portions of the structured textual content when the overall structured textual content is rendered for display.

This claim is not patentably distinct from claim 3 as it consists entirely of nonfunctional descriptive language, disclosing at most human interpretation of data, which is considered but given no patentable weight.  Further, as the interpretation of data given in claim 3 may not occur at all, as explained above, the interpretation here also need not occur.

With regard to Claim 16:
The method of claim 15, wherein a first portion of the overall structured textual content is simultaneously categorized into two or more categories. [0002, delineating classes, many of which would contain the same content items]

With regard to Claim 20:
Cohen teaches: One or more computer-readable storage media [0006; “non-transitory computer-readable media”] comprising computer-executable instructions, which, when executed, cause one or more computing devices [0161; “one or more instructions stored on a computer-readable storage medium and executable by processors of one or more computing devices”] to:
provide a first ordered sequence of vectors to a first neural network, [0094; an “object classification neural network” is a “deep learning convolutional neural network”; 0096; objects are represented as “object classification feature vectors”] each vector in the first ordered sequence of vectors corresponding to… an overall structured textual content… [0126; both “images and text” may be used to represent an object; text is inherently structured] 
provide a second ordered sequence of vectors to a second neural network, [0094; an “object tag recognition network” is a “different type of neural network” and thereby must be a different neural network] each vector in the second ordered sequence of vectors corresponding to a same… overall structured textual content as a corresponding vector from the first ordered sequence of vectors, [0126; different means of detection can determine “text that represent[s] the same object, object class, and/or object base concept” in a “vector space”; 0096; working on any specific data, the Higher neural network layers” collectively form an “object classifier”] the first neural network incorporating information from neighboring vectors of the first ordered sequence of vectors into each vector in the second ordered sequence of vectors; [0043; it can examine data within a particular boundary and “beyond the approximate boundary”, which reads on neighboring] and
categorize portions of the overall structured textual content in accordance with dimensional values of a third ordered sequence of vectors output by the second neural network, [0098; the output is an “object classification probability network”] each dimension of the vectors of the third ordered sequence of vectors corresponding to a category. [0097; “Each dimension in an object classification vector provides hidden or latent representations of features”]

Cohen does not explicitly teach using only a discrete portion of text, that the vectors of the first ordered sequence of vectors are ordered based on positioning of corresponding discrete portions of the structured textual content within the overall structured textual content, but it is known in the art.  Aggarwal teaches a system for classifying structural features of a document using machine learning. [title] A “vector sequence” is generated based on “text vector and position information”. [Claim 6] Discrete portions of text may be analyzed such as “words, phrases, sections of text” within “structural features” of a text document. [0042] Aggarwal and Cohen are analogous art as each is directed to electronic means for classifying objects using artificial intelligence.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Aggarwal with that of Cohen in order to recognize and categorize higher-order features of digital documents, as taught by Aggarwal; [0004] further, it is simply a substitution of known parts for others with predictable results, simply working on portions of text as taught by Aggarwal rather than an entire piece of text as in Cohen, and performing Aggarwal’s ordering in place of, or in addition to, the vector structuring of Cohen; the substitutions produce no new and unexpected result.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Aggarwal et al. further in view of Nguyen et al. (U.S. Publication No. 2021/0049236, filed 24 September 2019).

With regard to Claim 2:
The method of claim 1, further comprising:
generating a document object model representation of the overall structured textual content; [the vector structure of Aggarwal, as cited above, reads on this]
wherein the discrete portions of the structured textual content, which correspond to the vectors of the first ordered sequence of vectors, are delineated by discrete leaf nodes of the generated document object model representation.

Cohen and Aggarwal teach the method of claim 1 but do not explicitly teach using leaf nodes in this way, but it is known in the art.  Nguyen teaches a tree-based system for natural language processing [title] in which “leaves” are used “across language pairs” to delineate “between phrases” represented as “nodes”. [001] It uses a “neural network”, [0025] and describes the tree structure and leaves of use at length. [0042; Sheet 4, Fig. 2A] It may be used for “text classification”. [0003] Nguyen and Cohen are analogous art as each is directed to electronic means for classifying information using artificial intelligence.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Nguyen with that of Cohen and Aggarwal in order to classify efficiently, as taught by Nguyen; [0004] further, it is simply a substitution of one known part for another with predictable results, simply using Nguyen’s data structure atop that of Cohen; the substitution produces no new and unexpected result.

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Aggarwal et al. further in view of Swint et al. (U.S. Publication No. 2020/0410303, filed 14 February 2020).

These claims are similar so are analyzed together.
With regard to Claim 14:
The method of claim 1, wherein the portions of the overall structured textual content are categorized in accordance with categories corresponding to dimensions having a largest dimensional value in the vectors of the third ordered sequence of vectors.

With regard to Claim 15:
The method of claim 1, wherein the portions of the overall structured textual content are categorized in accordance with categories corresponding to dimensions having dimensional values, in the vectors of the third ordered sequence of vectors, that are greater than a threshold.

Cohen and Aggarwal teach the method of claim 1 but do not explicitly teach categorizing in terms of relatively large dimensional values, but it is known in the art.  Swint teaches a scoring system for classifying content. [title] It may “generate classification vectors that have values above a threshold for [a] selected dimension”, [0070 and may use the “dimension with the highest value for the classification vector”. [0134] It may use “one or more neural networks”. [0039] Swint and Cohen are analogous art as each is directed to electronic means for classifying objects using artificial intelligence.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Swint with that of Cohen and Aggarwal in order to identify characteristics of factors triggered by exposure to content, as taught by Swint; [0002] further, it is simply a substitution of one known part for another with predictable results, simply organizing classes in the manner of Swint rather than that of Cohen; the substitution produces no new and unexpected result.

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. in view of Aggarwal et al. further in view of Orlov et al. (U.S. Publication No. 2019/0294874).

These claims are similar so are analyzed together.
With regard to Claim 17:
The method of claim 1, wherein a first portion of the overall structured textual content is categorized in accordance with dimensional values of an aggregated vector generated by summing vectors from the third ordered sequence of vectors corresponding to individual sub-portions of the first portion of the overall structured textual content.

With regard to Claim 18:
The method of claim 17, wherein the summing the vectors from the third ordered sequence of vectors that correspond to the individual sub-portions comprises first weighting each individual vector based on a quantity of characters of textual content in a corresponding individual sub-portion.

Cohen and Aggarwal teach the method of claim 1 including the use of dimensional values and text portions as cited above, but do not explicitly teach the use of weighted sums, but it is known in the art.  Orlov teaches a document classification system [title] which classifies according to a “vector” using a “neural network” which applies a function “to the sum of weighted inputs”. [0036] These may represent “text fragments” including “their coordinates in the text” and their vector representation. [0063] Orlov and Cohen are analogous art as each is directed to electronic means for classifying objects using artificial intelligence.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Orlov with that of Cohen and Aggarwal in order to determine how closely two documents are associated, as taught by Orlov; [0005] further, it is simply a substitution of one known part for another with predictable results, simply using the weighted sums of Orlov to determine classification in place of, or in addition to, the process of Cohen; the substitution produces no new and unexpected result.

Allowable Subject Matter
Claims 9, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 9 and 13 are similar (claim 10 depends from claim 9) so claim 9 will serve as representative.
In addition to the prior art relied upon above for the various rejections made under § 103, Endo et al. (Japan Publication No. 4,629,280; translation copyright © 2022 to Clarivate Analytics) disclose a knowledge discovery system and method [title] in which data corresponding to a vector is displayed at a calculated position, [0026] and each vector is mapped to a space of three dimensions or less. [0038] But neither this nor any of the other art disclosed herein, alone or combined, teaches every limitation of claim 9, and in particular the amalgamation of visual feature vectors based on text and visual vectors as described in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694